DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021, 02/18/2022, 03/25/2022, and 12/08/2022  have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-6 recite “outputs tag information via wireless communication is annexed to some of the magnetic markers”. It is unclear to the examiners what represents a wireless tag being annexed to some of the magnetic markers. It leaves the examiner in doubt whether said wireless tag is comprised by the magnetic markers or whether they are merely located adjacently to each other. . As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the wireless tag annexed to some of the magnetic markers as the wireless tag being integrated into the wireless markers and the magnetic markers and the tag being located adjacently to each other. Appropriate correction is required.
Claim 1 lines 9-12 recite “a first position identifying part which identifies a vehicle position” and “a second position identifying part which(…) identifies the vehicle position”. It is unclear to the examiner whether both identified positions are identical or not, in which case the relation between each other is not apparent. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “a first position identifying part” and “a second position identifying part” as two different methods in finding the same vehicle position. Appropriate correction is required.
Claim 1 lines 14-16 recite “a magnetic marker newly detected by the vehicle by using detection history indicating history information of a magnetic marker detected by the vehicle”. It is unclear to the examiner if a magnetic marker which contains history information refer to the same magnetic marker that is newly detected by the vehicle. The examiner recommends changing lines 14-16 to “a magnetic marker newly detected by the vehicle by using detection history indicating history information of the magnetic marker detected by the vehicle”. Appropriate correction is required. 

Claim 1 lines 16-17 recites “a magnetic polarity of the magnetic marker detected” while lines 4 recites “magnetic polarities form a predetermined pattern”. It is unclear to the examiner if the magnetic polarity of the magnetic marker in lines 16-17 refer to the same magnetic polarity as recited in line 4. The examiner recommends changing lines 16-17 to “the magnetic polarity of the magnetic marker detected”. Appropriate correction is required.
Claim 3 recites “a pattern in which the magnetic polarities of the magnetic markers are alternately switched for each row or each column where the grid points are positioned”, but it is unclear to the examiner as to whether the switching occurs within each row, between rows,  between columns and/or at the intersection between a row and a column. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “alternately switching for each row or each column” as any of the combinations as presented above. Appropriate correction is required. 
Claim 5 lines 3-4 recite “a combination of magnetic polarities of at least two magnetic markers detected by the vehicle” while claim 1 recites “position of a magnetic marker of the magnetic markers”. It is unclear to the examiner if the at least two magnetic markers detected by the vehicle in claim 5 refers to the same magnetic markers as recited in claim 1. The examiner recommends changing claim 5 to “a combination of the magnetic polarities of at least the two magnetic markers detected by the vehicle”. Appropriate correction is required. The same rational applies to identical claims 9-13.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as recited above.
Claims 8, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected claim 3 and for failing to cure the deficiencies as recited above.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected claim 5 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, 11-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by YANG MING CN106249736A (henceforth Ming)

Regarding claim 1,
Ming discloses:
A vehicular system where a vehicle moves in a traveling area, (See Fig. 1 and 3, and Para. 0045.)
 wherein in the traveling area, magnetic markers as magnetism generation sources are arranged so that magnetic polarities form a predetermined pattern, (See Fig. 3 and Para. 0045, “the magnetic nail lane is composed of magnetic nails 9 at equal intervals”. Since the magnetic nails are distanced at equal intervals, their respective magnetic polarities form a predetermined pattern.)
and a wireless tag which outputs tag information via wireless communication is annexed to some of the magnetic markers, the tag information allowing a position of the some of the magnetic markers to be identified, (See Fig. 3 and Para. 0045, “RFID tags 10 are arranged at both ends of the straight road, and the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10” and Para. 0052 “The RFID tag 10 stores the information of the adjacent magnetic nails 9 for use in the automatic guided vehicle 100 initial positioning and verification”.
and the system comprises: a first position identifying part which identifies a vehicle position where the vehicle is located based on the position of a magnetic marker of the magnetic markers identified by using the tag information; 
(See Fig. 1 and Para. 0057. The position of the automatic guided vehicle 100 is identified based on the position of the magnetic markers identified using the tag information.)
and a second position identifying part which identifies, on a route after the vehicle passes over the magnetic marker serving as a reference when the first position identifying part identifies the vehicle position, a magnetic marker newly detected by the vehicle by using detection history indicating history information of a magnetic marker detected by the vehicle. (See at least Para. 0028-0029 and Para. 0045, “coordinates of each magnetic nail 9 has been measured, and constitute a magnetic nail map”.)
 and including information about a magnetic polarity of the magnetic marker detected (See Para 0048, “magnetic pole orientation”), and identifies the vehicle position based on the position of the magnetic marker newly detected. (See Para. 0057 and 0062)

Regarding claim 2,
Ming discloses:
wherein in the traveling area, routes allowing the vehicle to move are provided in a grid shape, and the magnetic markers are arranged at grid points where any of the routes crosses another one of the routes. (See Fig. 3 and Para. 0054). 

Regarding claim 4,
Ming discloses:
wherein the detection history includes a marker passing count indicating a count of detections of the magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the marker passing count. (See Para. 0028-0029, “magnetic nail count”.)

Regarding claim 5,
Ming discloses:
wherein the detection history includes a combination of magnetic polarities of at least two magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the combination of the magnetic polarities of the at least two magnetic markers.
(See Para. 0022, “the magnetic nail lane is composed of equidistance magnetic nails, wherein the coordinates and magnetic pole orientation (N pole up or S pole up) of each magnetic nails are known and constitute a magnetic nail map stored in the controller” and Para. 0023, “the magnetic pole of the magnetic nail on the magnetic nail lane is oriented opposite to the direction of the curve on the straight road, and the change of the magnetic pole is used for the automatic guided vehicle to check when entering and exiting the curve”. A change of the magnetic pole is used for automatic guiding, and that consists of using the combination of the magnetic polarities of at least two magnetic markers.)

Regarding claim 6,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Regarding claim 7,
Ming discloses:
wherein the detection history includes a marker passing count indicating a count of detections of the magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the marker passing count. (See Para. 0028-0029, “magnetic nail count”.)

Regarding claim 9,
Ming discloses:
wherein the detection history includes a combination of magnetic polarities of at least two magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the combination of the magnetic polarities of the at least two magnetic markers.
(See Para. 0022, “the magnetic nail lane is composed of equidistance magnetic nails, wherein the coordinates and magnetic pole orientation (N pole up or S pole up) of each magnetic nails are known and constitute a magnetic nail map stored in the controller” and Para. 0023, “the magnetic pole of the magnetic nail on the magnetic nail lane is oriented opposite to the direction of the curve on the straight road, and the change of the magnetic pole is used for the automatic guided vehicle to check when entering and exiting the curve”. A change of the magnetic pole is used for automatic guiding, and that consists of using the combination of the magnetic polarities of at least two magnetic markers.)

Regarding claim 11,
Ming discloses:
wherein the detection history includes a combination of magnetic polarities of at least two magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the combination of the magnetic polarities of the at least two magnetic markers.
(See Para. 0022, “the magnetic nail lane is composed of equidistance magnetic nails, wherein the coordinates and magnetic pole orientation (N pole up or S pole up) of each magnetic nails are known and constitute a magnetic nail map stored in the controller” and Para. 0023, “the magnetic pole of the magnetic nail on the magnetic nail lane is oriented opposite to the direction of the curve on the straight road, and the change of the magnetic pole is used for the automatic guided vehicle to check when entering and exiting the curve”. A change of the magnetic pole is used for automatic guiding, and that consists of using the combination of the magnetic polarities of at least two magnetic markers.)

Regarding claim 12,
Ming discloses:
wherein the detection history includes a combination of magnetic polarities of at least two magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the combination of the magnetic polarities of the at least two magnetic markers.
(See Para. 0022, “the magnetic nail lane is composed of equidistance magnetic nails, wherein the coordinates and magnetic pole orientation (N pole up or S pole up) of each magnetic nails are known and constitute a magnetic nail map stored in the controller” and Para. 0023, “the magnetic pole of the magnetic nail on the magnetic nail lane is oriented opposite to the direction of the curve on the straight road, and the change of the magnetic pole is used for the automatic guided vehicle to check when entering and exiting the curve”. A change of the magnetic pole is used for automatic guiding, and that consists of using the combination of the magnetic polarities of at least two magnetic markers.)

Regarding claim 14,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Regarding claim 16,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Regarding claim 17,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Regarding claim 18,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Regarding claim 19,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Regarding claim 20,
Ming discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ming in view of Murao Eiji JPH06265615A (henceforth Eiji)

Regarding claim 3,
Ming discloses the limitations as recited in claims 1 and 2.
Ming further discloses:
wherein, in the traveling area, routes in a row direction and routes in a column direction form the grid shape, (See Fig. 3 and Para. 0054)

Ming does not specifically state the predetermined pattern is a pattern in which the magnetic polarities of the magnetic markers are alternately switched for each row or each column where the grid points are positioned. 
However, Eiji teaches:
the predetermined pattern is a pattern in which the magnetic polarities of the magnetic markers are alternately switched for each row or each column where the grid points are positioned.
(See at least Para. 0016, “It will be described with reference to EXAMPLES The following drawings that the example was accompanying the present invention. In a first embodiment (FIGS. 1-5) FIG. 1, 1 is a road, 2 is an automobile, the road 1 at intervals in the running direction, the magnetic material of the plurality (four in the example) J1 to J4 is embedded. Of this such as a plurality of magnetic bodies J1 through J4, J1 and the J3 are set so that N pole positioned upward, is set to J2 and the J4 is located, the S pole upward there. That is, when the vehicle 2 travels from left to right in the figure, the automobile 2 in the order of the magnetic body J1, J2, J3, J4 is set to pass through, polarity facing upward at this time, N pole, S pole, N pole, is set so as polarity alternately changes to the S pole.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Ming to incorporate the teachings of Eiji to include the limitation “the predetermined pattern is a pattern in which the magnetic polarities of the magnetic markers are alternately switched for each row or each column where the grid points are positioned” in order to help increase the accuracy of the detection of magnetic materials that are installed on the road (See Para. 0004-0005, Eiji), which would create a more robust navigation system.
	
Regarding claim 8,
Ming discloses the limitations as recited in claims 1-3.
	Ming further discloses:
wherein the detection history includes a marker passing count indicating a count of detections of the magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the marker passing count. (See Para. 0028-0029, “magnetic nail count”.)

Regarding claim 10,
Ming discloses the limitations as recited in claims 1-3.	
Ming further discloses:
wherein the detection history includes a combination of magnetic polarities of at least two magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the combination of the magnetic polarities of the at least two magnetic markers.
(See Para. 0022, “the magnetic nail lane is composed of equidistance magnetic nails, wherein the coordinates and magnetic pole orientation (N pole up or S pole up) of each magnetic nails are known and constitute a magnetic nail map stored in the controller” and Para. 0023, “the magnetic pole of the magnetic nail on the magnetic nail lane is oriented opposite to the direction of the curve on the straight road, and the change of the magnetic pole is used for the automatic guided vehicle to check when entering and exiting the curve”. A change of the magnetic pole is used for automatic guiding, and that consists of using the combination of the magnetic polarities of at least two magnetic markers.)

Regarding claim 13,
Ming discloses the limitations as recited in claims 1-3 and 8 above.
Ming further discloses:
wherein the detection history includes a combination of magnetic polarities of at least two magnetic markers detected by the vehicle, and the second position identifying part identifies the vehicle position by using the combination of the magnetic polarities of the at least two magnetic markers.
(See Para. 0022, “the magnetic nail lane is composed of equidistance magnetic nails, wherein the coordinates and magnetic pole orientation (N pole up or S pole up) of each magnetic nails are known and constitute a magnetic nail map stored in the controller” and Para. 0023, “the magnetic pole of the magnetic nail on the magnetic nail lane is oriented opposite to the direction of the curve on the straight road, and the change of the magnetic pole is used for the automatic guided vehicle to check when entering and exiting the curve”. A change of the magnetic pole is used for automatic guiding, and that consists of using the combination of the magnetic polarities of at least two magnetic markers.)

Regarding claim 15,
Ming discloses the limitations as recited in claims 1-3 above.
	Ming further discloses:
wherein each of the some of the magnetic markers is configured integrally with the wireless tag.
(See Para. 0045, “the numbers of the adjacent magnetic nails 9 are stored in the RFID tags 10.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu 20180356232A1 discloses a module for robot navigation, an address marker and an associated robot. The module divides a whole workspace area for robot traveling into a plurality of module areas, and each module area is internally provided with a first magnetic piece having a polarity of an N pole or an S pole and a second magnetic piece having a polarity different from the polarity of the first magnetic piece. The first magnetic piece is a first magnetic strip, and the second magnetic piece is a second magnetic strip. The first magnetic strip is arranged in the Y-axis direction, and the second magnetic strip is arranged in the X-axis direction. A third magnetic strip and a fourth magnetic strip are further included. (See Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669